Citation Nr: 0736961	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran has a gastroesophageal reflux disease that is 
related to his military service.


CONCLUSION OF LAW

The veteran has gastroesophageal reflux disease that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the veteran's October 2007 hearing, he stated that he 
could not keep anything in his stomach and throws up minutes 
after eating.  The veteran stated that during a three-month 
time period, he will have about 2 episodes where he will go 
without eating for two or three days, and he noted that he 
has lost ten pounds in the past 12 months.  In addition, in a 
July 2004 Board hearing, the veteran stated that he had 
pneumonia while at Fort Jackson in July 1968, and that he 
started having problems at that time.

Records obtained from Fort Jackson dated in July 1968 show 
that the veteran was treated for pneumonia, and remained in 
the hospital for seven days; however, the records do not 
mention treatment for stomach problems or any 
gastrointestinal condition.

A February 1969 entry in the service medical records noted 
that the veteran complained of stomach pain and had 
hypogastric cramps and vomiting, and diagnosed the veteran 
with viral gastroenteritis.

Progress notes from the Saginaw VA medical center (VAMC), 
dated from August 1981 through September 1987, contain 
entries related to stomach problems.  Specifically, an August 
1981 record noted that the veteran got sick to his stomach 
about 20 minutes after eating.  An October 1981 record noted 
gastric distress and the veteran stated that it felt like he 
had to throw up but could not.  An October 1981 record noted 
that the veteran was nauseous all the time and had been sick 
to his stomach for the past 7 years.  An April 1982 record 
noted that the veteran was complaining of stomach problems 
and that the pain came and went but he experienced no 
vomiting; and the veteran noted that he was having stomach 
problems for the last 8-10 years, and noted that for the last 
year the pain was almost every day and came and went, and he 
stated that he has lost weight steadily for the last 10 
years.  The examiner assessed the veteran with chronic 
abdominal pain and stated that he had been taking Mylanta 
with some benefit but not much now.  A September 1987 
progress note shows that the veteran had vague abdominal 
complaints for the previous ten years with complaints of 
nausea but no pain.

The file also contains records from the Columbia VAMC dated 
from September 1987 through April 2005, noting esophageal 
reflux disease (GERD) on the medical "problems list".  
Specifically, an entry dated in July 1998 noted a past 
medical history of gastritis; and entries dated in December 
1998, June 1999, August 1999, September 1999, December 2002, 
and January 2004 all noted esophageal reflux disease as one 
of the veteran's continuing problems.  In addition, an August 
1999 entry noted that the veteran was taking medication for 
heartburn, and a September 2003 record noted that the veteran 
had indigestion at night, and an upper GI series taken in 
September 2003 revealed an abnormal appearing gastric antrum, 
requiring further evaluation.  The upper GI series revealed 
that the stomach and duodenal bulb filled well and 
demonstrated no evidence of an ulcer; however, the examiner 
noted that there was some persistent deformity of the gastric 
antrum, which did not distend well.  The examiner also noted 
a minimal deformity of the duodenal bulb and noted that the 
post bulbar area never fills well.

The veteran was afforded a VA examination in July 2005, at 
which point the examiner diagnosed him with gastroesophageal 
reflux disease and noted a previous diagnosis of 
gastroesophageal reflux disease which, according to the 
veteran, was officially diagnosed approximately 7 years 
earlier.  At this examination, the veteran reported that 
dating back into the early 1970s when he was in the service; 
he had reflux and regurgitation as well as mid-epigastric 
pain described as heartburn.  The veteran stated that he 
still had these symptoms now and they occurred particularly 
when he ate warm or spicy foods.  The veteran reported that 
he burped a lot, experienced nausea and occasional vomiting, 
and had mid-epigastric pain approximately every day, which 
mainly occurred prior to regurgitation.  The veteran reported 
that his pain was worse at night and noted that he slept on 
two propped up pillows in an attempt to ease the pain.

The veteran stated that in 1973 while in Michigan, he was 
told that he had an ulcer and stated that he was referred to 
a surgeon; however, no surgery was performed.  The veteran 
also reported that he came into the Dorn VAMC in the early 
1980s to receive Mylanta for his stomach condition and noted 
that he had an esophagogastroduodenoscopy three years 
earlier; however, the examiner noted that there was no 
comment on the results of the esophagogastroduodenoscopy.  
The veteran denied hemoptysis or melena, and denied any 
circulatory disturbances after meals, and noted that he was 
currently taking Prilosec with only minimal response.  He 
reported that he often had diarrhea but no constipation, and 
he denied any weight loss or gain.  The examiner noted that 
he reviewed the service medical records which showed that the 
veteran saw a physician in 1969 for stomach cramps and 
vomiting for three days, and was diagnosed with viral 
gastroenteritis.  The examiner noted that the service medical 
records contained no other information relevant to this 
particular condition.

On examination, the veteran's abdomen was soft, nontender, 
and non-distended.  The examiner noted that as mentioned 
above, per the veteran's best recollection, he was officially 
diagnosed with gastroesophageal reflux disease only seven 
years earlier, but it was noted that the veteran experienced 
symptoms dating back to service in the early 1970s.  The 
examiner opined that, given that the only relevant 
information in the file was from a medical visit in 1969 in 
which he was diagnosed with viral gastroenteritis, his 
opinion would be based solely on what the veteran told him 
during the interview.  However, the examiner went on to opine 
that having said that, he thought it was reasonable to assume 
that the veteran had reflux disease in service, and noted 
that if the records from Michigan in 1973 were available, 
this would help with a more definite conclusion; however, he 
noted that he could not reach a conclusion without invoking 
conjecture.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Court of Appeals for Veteran's Claims (CAVC), has held 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  In this 
opinion, the Court explains that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Here, the record contains evidence of a current disability-
esophageal reflux disease, as diagnosed by the July 2005 VA 
examiner; and the service medical records also contain one 
entry dated in February 1969, diagnosing the veteran with 
viral gastroenteritis.  There is also documentation of 
gastrointestinal complaints and symptoms beginning in 1981, 
(still over 10 years after service), and continuing until 
1987; however, December 1998 is the first notation in the 
medical records that specifically diagnoses the veteran with 
esophageal reflux disease.  As such, the medical records 
document continuity of symptomatology from 1981 to 1987; and 
beginning in 1998 through the present, esophageal reflux 
disease is consistently noted as one of the veteran's medical 
problems.  However, the Board notes that this 1981 entry 
documenting stomach problems was the first post-service entry 
in the record describing a stomach condition, and the first 
actual diagnosis of esophageal reflux was not until December 
1998.

Despite the lack of objective clinical evidence from 
discharge in June 1970 until 1981, the Board finds that after 
providing the veteran with the benefit of the doubt, he is 
entitled to service connection for gastroesophageal reflux 
disease.  In this case, the veteran specifically noted at his 
July 2005 VA examination that he experienced the symptoms of 
gastroesophageal reflux disease dating back into the early 
1970s when he was in service; and the examiner opined, that 
although his opinion was based only on a history of symptoms 
reported by the veteran, he thought it was reasonable to 
assume that the veteran had reflux disease in the service.  
The Board finds that the veteran's lay evidence describing 
his gastrointestinal symptoms in the early 1970s, coupled 
with the July 2005 examiner's opinion, and the consistent 
documentation of gastrointestinal symptoms beginning in 1981, 
provide sufficient evidence to establish service connection.  
Here, the veteran's lay testimony describing the symptoms he 
experienced in the 1970s supports the later diagnosis of 
esophageal reflux by a medical professional.  In addition, 
unlike identifying a specific form of cancer, 
gastrointestinal symptoms can be readily identified by a 
layperson, which the veteran has done in this case.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
VA examiner has provided an opinion, which is not 
unequivocal, but which is uncontradicted in the record, and 
which is based on the veteran's competently reported 
symptoms.

The Board has considered the benefit-of-the-doubt doctrine, 
and finds that the record provides an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the evidence is for establishing service 
connection for gastroesophageal reflux disease.  The 
veteran's current esophageal reflux disease is traceable to 
an injury or disease incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


